THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

 

GLOR|A JEAN CHASE,

Plaintiff,

v. : 3:16-CV-1724
(JUDGE MAR|AN|)

FRONT|ER COMMUN|CAT|CNS
CORPORAT|ON,

Defendant.

M_EMOR_AMJUM 0PlN|ON
|. |NTRODUCT|ON

Defendant Frontier Communications Corporation’s Motion for Summary Judgment
(Doc. 25) is pending before the Court. With this motion, Defendant requests the Court to
dismiss the action in its entirety with prejudice. (ld. at 2.) |n her two-count Complaint,
P|aintiff alleges that Defendant violated the Age Discrimination in Emp|oyment Act (“ADEA)
and the Pennsylvania Human Re|ations Act (“PHRA") in that she was terminated because of
her age and/or because of age-related complaints lodged to both the trainer, Judy Kunkel,
and the hiring manager/site supervisor, Stacy Mason, during her initial training period.
(Doc. 1.) For the reasons discussed below, the Court concludes that Defendant is entitled
to summary judgment on P|aintifl”s age discrimination claims but disputed issues of material

fact preclude the entry of summary judgment on P|aintiff’s retaliation claims.

ll. STATl_E_M_ENT OF UN|_J|SPUT|_E_D FACTS1

Plaintiff, whose birth name was G|oria Jean Saporito, was born in 1949. (Def.’s
Statement of Undisputed Materia| Facts, Doc. 261111 1-2; P|.’s Answer to Defendant’s
Statement of Undisputed Materia| Facts, Doc. 33-1 1111 1-2.) ln 2015, she applied to work at
Citizens Telecom Services Co. (“CTS|”), commonly referred to as “Frontier." (Doc. 26 11 8;
Doc. 33-1 11 8.) Plaintiff wrote on the application that her full name is “Gloria J. Saporito
Chase” and she signed the application “Gloria Jean Saporito.” (Doc. 26 1111 8, 11; Doc. 33-1
1111 8, 11.) Plaintiff had worked for CTS| from about 2004 to 2007. (Doc. 26 11 6; Doc. 33-1 11
6.) Plaintiff used her maiden name on her application because she felt she could use both
names or either name and was seeking a new feeling of independence after separating

from her husband. (Doc. 26 11 10; Doc. 33-1 11 10.)

 

'Because Defendant, as the moving party, has the burden of showing that summary judgment is warranted,
Fed. R. Civ. P. 56(a), and the Local Ru|es require the moving party to submit a statement of material facts
to which Plaintiff is to respond, M.D. Pa. L.R. 56.1, the Statement of Undisputed Facts set out in the text
does not include facts presented in P|aintiff’s Counterstatement of Materia| Facts Prec|uding the Entry of
Summary Judgment (Doc. 33-1 1111 79-195). However, because Defendant accepts as true statements
made therein for purposes of this Motion (Doc. 35 at 7 n.2), relevant facts asserted in Plaintist
Counterstatement will be considered undisputed in the Discussion section of the Memorandum.

Facts deemed undisputed include those Plaintiff “[d]enied as stated” and those forwhich she provided a
qualified denial where Plaintiff did not controvert Defendant’s corresponding factual assertion or otherwise
properly support her factual position pursuant to Federa| Ru|e of Civi| Procedure 56(c) and/or Local Ru|e
56.1. Fed. R. Civ. P. 56(e); M.D. Pa. L.R. 56.1. The following paragraphs contain facts deemed
undisputed on this basis: 10, 13, 19, 26, 29, 31, 32-35, 38, 41, 42, 45, 46, 50, 53, 56, 57, 59, 61-66.

Defendant provides citation to the record for all statements considered in this section of the Memorandum.

(See Docs. 26, 33-1.) The Court has verified citations but omits them from the recitation set out in the text.
2

Stacy Mason was based in Johnstown, New York, and was the Supervisor of the
Commercial Contact Center with responsibility for managing a team of work-at-home
employees in New York and Pennsylvania. (Doc. 26 1114; Doc. 33-1 11 14.) After Frontier
Recruiting Coordinator, Sarah Gal|ert, first reached out to Plaintiff at Mason’s request to set
up a phone interview, Mason conducted the phone interview on February 17, 2015. (Doc.
26 1111 13-15; Doc. 33-1 1111 13-15.) During the in-person interview on February 23, 2015, at
Defendant’s Da|las, Pennsylvania, location, Plaintiff told Mason that she had worked for
CTS| under her married name and she was using her maiden name. (Doc. 26 11 17; Doc.
33-1 11 17.) Gal|ert did not know Plaintiff was a former CTS| employee during the hiring
process because she checked Frontiei’s records under the name Saporito. (Doc. 26 11 19;
Doc. 33-1 11 19.)

Plaintiff received an offer of employment via email from Gallert. (Doc. 26 11 21; Doc.
33-1 11 21 .) The offer letter attached to the email was addressed to G|oria Jean Saporito.
(/d.) The offer letter stated as follows:

Federal law requires that you provide documentation (l-9) confirming your

eligibility to work in the United States. A list of documents that you may use to

establish our identity and employment eligibility can be found through our
electronic on-boarding tool, Red Carpet. Please bring appropriate documents

with you when you report to work on your first day.

(Doc. 26 1111 22-23; Doc. 33-1 1111 22-23.) Plaintiff understood that providing the

documentation was a requirement of the job. (Doc. 26 11 24; Doc. 33-1 11 24.)

Plaintiff accepted the job offer, signing her name “Gloria Jean Saporito.” (Doc. 2611 25;
Doc. 33-1 11 25.)

On March 19, 2015, Plaintiff received an email from Gal|ert reminding her to bring
two forms of identification to the first day of training. (Doc. 26 11 26; Doc. 33-1 11 26.) The
list of acceptable identification documents was attached to the email. (Doc. 26 11 27; Doc.
33-1 11 27.) Plaintiff understood that the Lists of Acceptable Documents noted that all
documents must be unexpired (Doc. 26 11 28; Doc. 33-1 11 28.) Plaintiff responded to the
email, “Thanks l will bring lD." (Doc. 26 11 29; Doc. 33-1 11 29.)

Work-at-home employment with Frontier starts with a five to six week in-person
training course. (Doc. 26 11 30; Doc. 33-1 11 30.) P|aintiffs class had twelve employees.
(ld.) Plaintiff started work on Monday, March 23, 2015. (Doc. 2611 31; Doc. 33-1 11 31 .)
The new-hire trainer, Judy Kunkel, collected everyone’s l-9 documentation. (ld.) Plaintiff
claims she told Kunkel that everything was under her married name, G|oria Chase, and
Kunkel said to “|et HR worry about it.” (Doc. 26 11 32; Doc. 33-1 11 32.) Plaintiff provided a
drivers license which was dated as expired in 2007 and a Social Security Card, both under
the name “Gloria Jean Chase.” (Doc. 26 1111 33-34; Doc. 33-1 1111 33-34.) Kunkel testified
that she faxed the new-hire class l-9 documentation to Gal|ert who was responsible for

making sure the documentation for the class was in order. (Doc. 26 11 36; Doc. 33-1 11 36.)

Plaintiff provided to Defendant the documents that she felt were legal. (Doc. 2611 38; Doc.
33-1 11 38.)

On the first day of training, Kunkel distributed a document titled “Course
Expectations.” (Doc. 26 11 39; Doc. 33-1 11 39.) Plaintiff understood that training attendance
was required to be one hundred percent. (Doc. 26 11 40; Doc. 33-1 11 40.)

Early in the training, Kunkel displayed a spreadsheet for the employees in the class
to write down their employee lD numbers and took it down a few seconds later when she
realized it also contained the employees’ birthdates. (Doc. 26 11 41; Doc. 33-1 11 41 .)

Plaintiff said that two other new hires, Lisa Webby and Mollie Peeler, began teasing
her on the first day of training. (Doc. 26 11 42; Doc. 33-1 1142.) Webby was born in 1965
and Peeler was born in 1960. (Doc. 26 11 43; Doc. 33-1 11 43.) Peeler believed she was the
oldest in the class. (ld.) The next day, Tuesday, Plaintiff complained to Kunkel about the
comments made by Webby and Peeler. (Doc. 26 11 44; Doc. 33-1 11 44.) Plaintiff said the
teasing included comments such as “Are you okay? Are you getting this” Are you learning
this?” and “l hope |’m not working at that age." (Doc. 26 11 45; Doc. 33-1 11 45.)

On Wednesday, March 25“‘, Gal|ert emai|ed Kunkel about the l-9 documentation
issues with the class. (Doc. 26 11 46; Doc. 33-1 11 46.) She stated that Plaintiff and another
employee would be suspended if they did not turn in identification (ld.) Kunkel the told

Plaintiff that she received an email from Gal|ert indicating that Frontier needed more

information with her maiden name, which she had used on her application. (Doc. 26 11 47;
Doc. 33-1 11 47.) Plaintiff emai|ed Gal|ert her Certificate of Baptism that night. (Doc. 26 11
48; Doc. 33-1 11 48.) Plaintiff acknowledged that a Certificate of Baptism is not an
acceptable form of identification. (Doc. 26 11 49; Doc. 33-1 11 49.) Plaintiff did not send
Gal|ert the Voter Registration card or license camera card she had offered to Kunkel, both
of which were under the name G|oria Jean Chase. (Doc. 26 1111 50-51; Doc. 33-1 1111 50-51.)

On Thursday, March 26"‘, Plaintiff called Mason before work to complain about the
alleged comments made by her co-workers. (Doc. 26 11 52; Doc. 33-1 11 52.) Plaintiff noted
that Mason was “very upset" and “shocked” by Plaintiff’s complaints. (Doc. 26 11 53; Doc.
33-1 11 53.) After Plaintiff and Mason spoke, Mason called Kunkel and asked her to address
the class about basic common courtesy and Kunkel did so. (Doc. 26 11 55; Doc. 33-1 11 55.)

Mason then heard from Gal|ert that Plaintiff had not produced two forms of
identification as required. (Doc. 2611 56; Doc. 33-1 11 56.) Gal|ert was not aware of
Plaintiffs complaint as to her co-workers’ comments on seeing her birthdate as listed on the
spreadsheet postedl and Gal|ert did not discuss terminating Plaintiff with Mason, (Doc. 26 11 _
57; Doc. 33-1 1157.)

Mason spoke with Plaintiff again, and Plaintiff indicated she did not know when she
would get the required identification documents. (Doc. 26 11 58; Doc. 33-1 11 58.) Mason

then spoke with Human Resources Manager, Tracy Owen, about Plaintist not having her

 

documentation in on time and not having an estimate of when it would be available. (Doc.
2611 59; Doc. 33-1 11 59.) Owen said she made the decision to terminate Plaintiff. (Doc. 26
11 61; Doc. 33-1 11 61 .) She took into consideration the one hundred percent attendance
policy and P|aintiffs inability to say when she would get valid identification documents.
(Doc. 26 11 62; Doc. 33-1 11 62.) Owen was not aware of any other employee in her region
who failed to provide the legally-required documentation to accompany their l-9 form. (Doc.
26 11 63; Doc. 33-1 11 63.)

After speaking with Owen, Mason called Kunkel and told her the decision had been
made to terminate Plaintiff. (Doc. 26 11 64; Doc. 33-1 11 64.) Plaintiff was terminated on
Thursday, March 26, 2015. (Doc. 26 11 65; Doc. 33-1 11 65.)

Plaintiff understood the purpose of the l-9 Form was to verify her identity and
eligibility to work in the United States and that Frontier has rules it has to follow. (Doc. 26 11
66; Doc. 33-1 11 66.)

After Plaintiff was terminated, she went home and called to see if she could obtain a
birth certificate and called the courthouse to apply for a name change. (Doc. 26 11 67; Doc.
33-1 11 67.) Plaintiff felt it may take time to get the documents needed but if she could
prove she could get them she could be permitted to make up training with another employee
in her class, Jack Marchese, who had missed class during the first week because of a

medical emergency. (Doc. 26 1111 68-69; Doc. 33-1 1111 68-69.) Mason permitted Marchese,

who had not turned iri l-9 documents by the end of the work day on Wednesday, to make up
the training time on Saturday. (Doc. 26 11 70; Doc. 33-1 11 70.) Mason made the decision to
permit Marchese to make up the training as an accommodation because he missed class
due to a medical issue. (Doc. 26 11 71; Doc. 33-1 11 71 .) Owen was not aware the Marchese
was permitted to make up class until after Plaintiff was terminatedl (ld.) Marchese was
born in 1963. (Doc. 26 11 73; Doc. 33-1 11 73.)

After Plaintiffs termination, Owen spoke to her about the termination and other
concerns. (Doc. 26 11 75; Doc. 33-1 11 75.) Owen did not do any additional investigation
because she felt what had been done was sufhcient. (Doc. 26 11 76; Doc. 33-1 11 76.)

Plaintiff believes Defendant discriminated against her on the basis of her age. (Doc.
26 11 77; Doc. 33-1 11 77.) She also believes she was retaliated against for complaints made
to Mason, (Doc. 26 11 78; Doc. 33-1 11 78.)

lll. STANDARD OF REV|EW

Through summary adjudication, the court may dispose of those claims that do not
present a “genuine dispute as to any material facf.” Fed. R. Civ. P. 56(a). “As to materiality,
. . . . [o]n|y disputes over facts that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment." Anderson v. Liberty Lobby, lnc.,

477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).

The party moving for summary judgment bears the burden of showing the absence
of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106
S. Ct. 2548, 91 L. Ed. 2d 265 (1986). Once such a showing has been made, the non-
moving party must offer specific facts contradicting those averred by the movant to establish
a genuine issue of material fact. Lujan v. Nat’l Wildl/'fe Fed’n, 497 U.S. 871, 888, 110 S. Ct.
3177, 111 L. Ed. 2d 695 (1990). Therefore, the non-moving party may not oppose summary
judgment simply on the basis of the pleadings, or on conclusory statements that a factual
issue exists. Anderson, 477 U.S. at 248, “A party asserting that a fact cannot be or is
genuinely disputed must support the assertion by citing to particular parts of materials in the
record . . . or showing that the materials cited do not establish the absence or presence of a
genuine dispute, or that an adverse party cannot produce admissible evidence to support
the fact." Fed. R. Civ. P. 56(c)(1)(A)-(B). ln evaluating whether summary judgment should
be granted, “[t]he court need consider only the cited materials, but it may consider other
materials in the record.” Fed. R. Civ. P. 56(c)(3). “lnferences should be drawn in the light
most favorable to the non-moving partyl and where the non-moving party’s evidence
contradicts the movant’s, then the non-movant’s must be taken as true.” Big Apple BMW,
Inc. v. BMW of N. Am., lnc., 974 F.2d 1358, 1363 (3d Cir. 1992), cen‘. denied 507 U.S. 912,

113 S. Ct. 1262, 122 L. Ed. 2d 659 (1993).

However, “facts must be viewed in the light most favorable to the nonmoving party
only if there is a ‘genuine’ dispute as to those facts.” Scotf v. Harris, 550 U.S. 372, 380, 127
S. Ct. 1769, 167 L. Ed. 2d 686 (2007). lf a party has carried its burden under the summary
judgment rule,
its opponent must do more than simply show that there is some metaphysical
doubt as to the material facts. Where the record taken as a whole could not
lead a rational trier of fact to find for the nonmoving party, there is no genuine
issue for trial. The mere existence of some alleged factual dispute between the
parties will not defeat an otherwise properly supported motion for summary
judgment; the requirement is that there be no genuine issue of material fact.
When opposing parties tell two different stories, one of which is blatantly
contradicted by the record, so that no reasonable jury could believe it, a court
should not adopt that version of the facts for purposes of ruling on a motion for
summary judgmentl
ld. (internal quotations, citations, and alterations omitted).
“ln considering a motion for summary judgment, a district court may not make
credibility determinations or engage in any weighing of evidence.” Anderson, 477 U.S.
at 255. Therefore, when evidentiary facts are in dispute, when the credibility of
witnesses may be in issue, or when conflicting evidence must be weighed, a full trial
is usually necessary.
lV. ANALYS|S
a. Discriminalion on the Blsis of Agg

Plaintiff contends Defendant discriminated against her because of her age in

violation of ADEA and the PHRA. (Doc. 1 at 8.) With the pending motion, Defendant

10

argues P|aintiff’s age discrimination claims fail because she cannot establish a prima
facie case and cannot establish that the reason given by Defendant for terminating
her was pretext. (Doc. 27 at 12-20.) Plaintiff responds that she can establish both
the prima facie case and that Defendant’s proffered reason for her termination was a
pretext for unlawful age discrimination (Doc. 33 at 4-16.) For the reasons
discussed below, the Court concludes summary judgement is warranted on Plaintiff’s
age discrimination claims.

ADEA and PHRA claims are analyzed under the same standard. See, e.g., Colwell
v. Rite Aid Corp., 602 F.3d 495, 500 n.3 (3d Cir. 2010). As a result, the Court generally
references only the ADEA in this Memorandum.

The ADEA prohibits employers from discriminating against individuals in hiring,
discharge, compensation, terms, conditions, or privileges of employment on the basis of
their age. See 29 U.S.C. § 623(a)(1). As summarized in Palmer v. Britton lndustries, lnc.,
662 F. App’x 147 (3d Cir. 2016) (not precedentia|), “[t]he Federal Age Discrimination in
Emp|oyment Act prohibits employers from taking adverse action against an employee who
is at least 40 years old, 29 U.S.C. § 631 (a), ‘because of such individual’s age.’ 29 U.S.C. §
623(a).” 662 F. App’x at 150. The “[p]laintiff ha[s] the burden to show that his ‘age was the
‘but-for’ cause of the employei“s adverse action.”’ Id. (quoting Gross v. FBL Fin. Servs.,

/nc., 557 u.s. 167, 177 (2009)).

11

Following Gross, the Court of Appeals for the Third Circuit confirmed that the burden
shifting framework set out in McDonne/l Douglas Corp. v. Green, 411 U.S. 792, 802-03
(1973), is used when a plaintiff does not present direct evidence of discrimination. Smith v.
City ofA//entown, 589 F.3d 684, 691 (3d Cir. 2009). The parties agree this is such a case.
(Doc. 27 at 10; Doc. 33 at 4.)

Under McDonne/l Douglas, the plaintiff bears the initial burden of showing a prima
facie case of discrimination 411 U.S. at 802. Once the plaintiff establishes a prima facie
case, the burden shifts to the defendant “to identify a legitimate non-discriminatory reason
for the adverse employment action.” Smith, 589 F.3d at 689. “This burden is ‘relatively
light’ and is satisfied if the employer provides evidence, which, if true, would permit a
conclusion that it took the adverse employment action fora non-discriminatory reason.”
Bun‘on v. Te/ef/ex lnc., 707 F.3d 417, 426 (3d Cir. 2013) (citing Tomasso v. Boeing Co., 445
F.3d 702, 706 (3d Cir. 2006)). “At this stage, ‘the defendant need not prove that the
articulated reason actually motivated its conduct.’” ld. (cifing She/lenberger v. Summit
Bancorp, lnc., 318 F.3d 183, 189 (3d Cir. 2003)).

Once the defendant offers a legitimate non-discriminatory reason, “the burden of
production [shifts] back to the plaintiff to provide evidence from which a factfinder could
reasonably infer that the employer’s proffered justification is merely a pretext for

discrimination.” Bun‘on, 707 F.3d at 426 (citing Fuentes v. Perskie, 32 F.3d 759, 764-65 (3d

12

 

Cir. 1994)). To survive summary judgment, “the plaintiff must point to some evidence . . .
from which a factfinder could reasonably either (1) disbelieve the employers articulated
legitimate reasons; or (2) believe that an invidious discriminatory reason was more likely
than not a motivating or determinative cause of the employer’s action.” Fuentes, 32 F.3d at
764.

Here the parties dispute whether Plaintiff can establish a prima facie case of age
discrimination (Doc. 27 at 12; Doc. at 6.) The Supreme Court has explained “that the
prima facie case requires evidence adequate to create an inference that an employment
decision was based on an illegal discriminatory criterion.” O'Connor v. Consolidated Coin
Caterers Corp., 517 U.S. 308, 312 (1996). This showing “in effect creates a presumption
that the employer unlawfully discriminated against the employee,” Tean Dep’t of
Community Affairs v. Burdine, 450 U.S. 254 (1981). The prima facie burden is not
“onerous." /d. at 253. To warrant this rebuttable presumption “there must be at least a
logical connection between each element of the prima facie case and the illegal
discrimination” alleged. O’Connor, 517 U.S. at 311-12. To establish a prima facie case of
age discrimination, the plaintiff must generally show the following: 1) she is forty years old;
2) the defendant took an adverse employment action against her; 3) the plaintiff was

qualified for the position in question; and 4) the plaintiff was replaced by another employee

13

who was sufficiently younger so as to support an inference of discriminatory animus. Smith,
589 F.3d at 689.

ln Sarullo v. U.S. Postal Service, 352 F.3d 789 (3d Cir. 2003), the Third Circuit
Court of Appeals explained that the prima facie test in discrimination cases “remains fiexible
and must be tailored to fit the specific context in which it is applied.” ld. at 798 (citing Geraci
v. Moody-Tottrup, lnf’l, lnc., 82 F.3d 578, 581 (3d Cir. 1996)). This Court elaborated on the
application of the principle to the fourth prong of the prima facie case in McDona/d v. SEIU
Healthcare Pennsylvania, No. 1:13-CV-2555, 2014 WL 4672493, at *10 (M.D. Pa. Sept. 18,
2014):

Couits have held, for example, that a plaintiff may satisfy the fourth prong of

the prima facie case by establishing that she was treated less favorably than

similarly situated younger employees, see Popko v. Penn State Mi/ton S.

Hershey Med. Ctr., No. 1:13-CV-01845, 2014 WL 3508077, at *7 (M.D. Pa.

July 14, 2014); Norman v. Kman‘ Corp;, No. 3:07CV2222, 2011 WL 3794886,

at *6 (M.D. Pa. Aug. 26, 2011), aff'd, 485 Fed. App’x. 591 (3d Cir. 2012), or by

alleging facts suchient to give rise to an inference of unlawful age

discrimination, see Pivirotto [v. Innovative Systems, lnc., 191 F.3d 344, 357 (3d

Cir. 1999)]; Grabosky v. Tammac Corp;, 127 F.Supp.2d 610, 620-21 (M.D. Pa.

2000).
McDona/d, 2014 WL 4672493, at *10. Thus, for an ADEA claim to proceed to trial there
must be some showing of disparate and age-based treatment, either through more
favorable treatment of younger workers, or by some other means. After reviewing the

standard elements of an ADEA prima facie case, l/l/il/is v. UPMC Childrens Hops. of

Pittsburgh, 808 F.3d 638 (3d Cir. 2015), reiterated that “the prima facie case is not ‘intended

14

 

to be rigid, mechanized, or ritualistic, and explained “1w]here the plaintiff is not directly
replaced, the fourth element is satisfied if the plaintiff can provide facts which ‘if othenivise
unexplained, are more likely than not based on the consideration of impermissible factors."’
707 F.3d at 644 (quoting Pivirofto, 191 F.3d at 352).

lf a plaintiff seeks to satisfy the fourth prima facie element with evidence that a
similarly situated individual was treated differently, the inquiry into whether a comparator
was similarly situated takes several factors into account:

to be considered similarly situated the “employees must be similarly situated in

all relevant respects,” taking into account factors such as the “emp|oyees' job

responsibilities, the supervisors and decision makers, and the nature of the

misconduct engaged in." See Wilcher v. Postmaster Gen., [441 F. App’x 879,

881 (3d Cir. Aug. 9, 2011)] (citing Russel/ v. University of Toledo, 537 F.3d.

596 (6th Cir. 2008)); Lee v. Kansas City S. Ry. Co., 574 F.3d 253, 259-61 (5th

Cir. 2009)). As this court has observed, “ln order for employees to be deemed

similarly situated, the individuals with whom the plaintiff seeks to compare

[his] treatment must have dealt with the same supervisor, have been subject to

the same standards and have engaged in the same conduct without

differentiating or mitigating circumstances that would distinguish their conduct

or the employer’s treatment of them for it.” Ogden v. Keystone Residence, 226
F.Supp.2d 588, 603 (M.D. Pa. 2002).

Wesley v. Simona Am. lnc;, No. 3:15-CV-1110, 2016 WL 8613937, at *6 (M.D. Pa. Nov. 3,
2016), Reporf and Recommendation adoptedl No. 3:15-CV-1110, 2017 WL 1173931 (M.D.
Pa. Mar. 29, 2017).

Here Plaintiff asserts she has satisfied-the fourth prong of the prima facie case

because Marchese is a significantly younger similarly situated co-worker. (Doc. 33 at 7.)

15

Defendant maintains that Marchese is not an appropriate comparator because he is not
similar “in ‘all relevant respects.”’ (Doc. 35 at 8 (quoting Opsatnik v. Norfolk S. Corp., 335 F.
App’x 220, 222-23 (3d Cir. 2009) (not precedential). Specincally, Defendant differentiates
the co-workers on the bases that Plaintiff had no medical emergency and she admitted that
she could not provide a timeframe in which she could obtain identification (Doc. 35 at 8-9.)

Some factors set out iri Wilcher, 441 F. App’x at 881, suggest that Plaintiff and
Marchese may be appropriate comparators. Both Plaintiff and Marchese had the same
responsibilities as new hires in the process of initial training, and they had the same
supervisors, trainer Judy Kunkel and site supervisor Stacy Mason

Although Plaintiff disputes whether Owen was the decisionmaker for Plaintiff’s
termination, the Court concludes she has not shown that a genuine issue of material fact
exists on the issue. Plaintiff points to Mason’s testimony that Owen gave her “permission”
for Plaintiff to be terminated (Doc. 33-1 11 59.) Mason first testified that Owen was the one
who made the decision to let Plaintiff go. (Mason Dep., Doc. 33-11 at 9, 28:3-9.2) ln
response to a follow-up question as to how she had “come to reach that information,”
Mason said that, during her Thursday morning conversation with Owen, Owen was “the one

that gave permission” to fire Plaintiff. (ld., 28:10-16.) When asked if she had “ask[ed]

 

2 The Court’s citation to depositions of record are to P|aintiff‘s exhibits because Plaintiff has provided
complete unedited depositions (Docs. 33-6, 33-7, 33-11, 33-15, 33-19, 33-20, 33-21, 33-22) where
Defendant has provided excerpts of depositions (Doc. 26-1).

16

[Owen] for permission to fire Ms. Chase,” Mason clarified that she asked Owen “how we
would handle her not having her |-9 documentation with no estimate of when those
documents would be in, and l knew we had already missed our 72-hour deadline” and
Owen responded “we would need to terminate." (ld. 28:17-29:15.) Owen also testified that
she was the one who made the decision to terminate Plaintiff. (Owen Dep., Doc. 33-20 at 4,
11:5-11.) No evidence of record contradicts Mason’s and Owen’s testimony of the
decisionmaker issue or othenivise infers that Owen did not make the decision to terminate
Plaintiff. On these facts, a reasonable factfinder could not conclude that Owen did not make
the decision to terminate Plaintiff. Therefore, for purposes of the comparator analysis,
Owen was the main decisionmaker for P|aintiff’s termination while Mason decided the
accommodation for Marchese.

Although Plaintiff and Marchese arguably engaged in the same conduct insofar as
neither timely submitted l-9 documents, there were “differentiating or mitigating
circumstances that would distinguish their conduct or the employer’s treatment of them for
if,” Ogden, 226 F. Supp. 2d at 603: P|aintiff’s failure to provide documents was not due to
medical absence as was the case with Marchese; and Plaintiff admitted that she did not
provide a timeframe for submitting l-9 documentation (Doc. 33-1 11 58) where no evidence
suggests Marchese would not provide the documentation upon his return ln Maitino v.

Southern Financial Group, 715 F.3d 195 (7th Cir. 2013), the substantially different “nature of

17

l-9 issues vis-a-vis the termination decision” precluded finding the suggested comparath
suitable in the similarly-situated inquiry. ld. at 204. The record here shows Plaintiffs and
Marchese’s l-9 issues are substantially different. Therefore, Plaintiff has not satisfied her
burden of showing that Marchese was a similarly situated employee. As she presents no
other comparator, she cannot satisfy the fourth prong of her prima facie case by showing
that a sufficiently younger employee was treated more favorably.

Plaintiff also urges the Court to Hnd that the fourth prong is satisfied because her
request to make up time was denied under circumstances that give rise to an inference of
discrimination (Doc. 33 at 7.) ln support of the general argument that she has established
an inference of discrimination, Plaintiff notes that, in addition to being relevant to her
retaliation claim, her request to be allowed to make up time as Marchese was permitted is
relevant to her prima facie case as the request was denied after she “almost unquestionably
made a complaint of age discrimination to Stacy Mason" a short time before she was fired.
(Doc. 33 at 7.) She also asserts the following: Defendant’s argument that make-up training
was not available lacks credibility; Mason’s characterization of the termination as a type of
government requirement is not supported by law and, if it was, an exception was made for
Marchese; emails stated that the consequence for failing to turn in l-9 documents was
suspension; Plaintiff was a rehire who had a permanent lD with the company; her

background check provided both her maiden name and married name and indicated she

18

 

had completed basic employment verihcation; Defendant’s argument that certain people
were not aware of Plaintiffs rehire status is not credible; Mason admitted she knew Plaintiff
was a former employee; and there is a dispute of fact as to whether Mason asked for
permission to fire Plaintiff from Tracy Owen. (Doc. 33 at 7-10.)

Assuming P|aintiff’s assertions to be true for purposes of her prima facie age
discrimination showing, she does not point to a single fact that relates to discrimination on
the basis of age. As set out above, the rebuttable presumption established with the prima
facie case is only warranted where there is a logical connection between the element and
the illegal discrimination O’Connor, 517 U.S. at 311-12. Thus, no matter how flexible the
fourth prong of an age discrimination prima facie case is, facts relied upon to create an
inference of age discrimination must show a logical connection with such discrimination
The record in this case is devoid of age references or potential inferences except for the
facts that Kunkel mistakenly posted the spreadsheet that included new hires’ birthdates
several days before Plaintiff was terminated, Plaintiff alleged that after the spreadsheet was
posted two coworkers made derogatory comments related to her age and where she lived,
she told Kunkel about the coworker conduct the day before her termination, and she told
Mason about it the morning of her termination The record does not show that any of
Defendant’s administrative employees ever made a comment, expressly or inferentially,

about age of any sort before or after Plaintiff lodged her complaints. Kunkel and Mason

19

mention age only at their depositions in the context of being asked whether other new hires
made comments about Plaintiffs age or Plaintiff reported coworker harassment about her
age. (Doc. 33-6 at 6, 17:4-7; Doc. 33-11 at 7-8, 20:16-22:8.) Kunkel said she never heard
any comments about age and both Mason and Kunkel denied Plaintiff had complained
about age-related harassment and were unsure what had been said about the spreadsheet
display. (ld) Plaintiff does not proffer other allegedly age-related terminations by
Defendant or any adverse action whatsoever which might be connected to age bias. She
relies on flaws and inconsistencies in statements made and actions taken by Defendant’s
administrative employees, apparently presuming they create the inference that the decision
to terminate her was based on age. On this record, the Court is not persuaded that Plaintiff
has pointed to evidence suchient to raise an inference of unlawful age discrimination, the
minimum showing required. See, e.g., Pivirotfo, 191 F.3d at 357. However, the Court will
assume arguendo that Plaintiff has made the required prima facie showing and proceed
with the McDonne/l Douglas analysis

As noted above, a defendants burden of production at step two is “‘relatively light’
and is satisfied if the employer provides evidence, which, if true, would permit a conclusion
that it took the adverse employment action for a non-discriminatory reason.” Burfon, 707
F.3d at 426. Defendant maintains that the sole reason for P|aintiff’s termination was her

failure to produce the legally required documents. (Doc. 27 at 7.) Plaintiff assumes

201

arguendo that this is a legitimate non-discriminatory reason for the termination (Doc. 33 at
13.)

Once the defendant meets the step-two burden, the presumption of discriminatory
action raised by the prima face case is rebutted. Texas Dep’t of Community Affairs v.
Burdine, 450 U.S. 248, 255 (1981). The burden then shifts to the plaintiff who “must
establish by a preponderance of the evidence that the employer’s proffered reasons were
merely a pretext for discrimination, and not the real motivation for the unfavorable job
action.” Saru/lo, 352 F.3d at 797 (citing Burdine, 450 U.S. at 253; McDonne// Douglas, 411
U.S. at 804).

As set out above, at the summary judgment stage this requires the plaintiff to “point
to some evidence . . . from which a facthnder could reasonably either (1) disbelieve the
employer’s articulated legitimate reasons; or (2) believe that an invidious discriminatory
reason was more likely than not a motivating or determinative cause of the employer’s
action.” Fuentes, 32 F.3d at 764. For an ADEA claim, “the plaintiff retains the burden of
persuasion to establish that age was the ‘but-for’ cause of the employer’s adverse action.”
Gross v. FBL Financial Services, lnc., 557 U.S. 167, 177 (2009). ln Gross, the Court
concluded that, unlike a Title Vll discrimination claim which can be maintained with a
showing that an improper consideration was a motivating factor for the employer’s action,

the ADEA requires proof that the prohibited criterion was the but-for cause of the prohibited

21

conduct. Id. at 174, 177. As Gross explained, “the ordinary meaning of the ADEA’s
requirement that an employer took adverse action ‘because of age is that age was the
‘reason’ that the employer decided to act.” 557 U.S. at 176 (citing Hazen Paper Co. v.
Biggins, 507 U.D. 604, 610 (1993) (explaining that the claim “cannot proceed unless the
employee’s protected trait actually played a role in [the employer’s decisionmaking] process

and had a determinative influence in the outcome.”); see also Palmer v. Britton /ndus.,
lnc., 662 F. App‘x 147, 150 (3d Cir. 2016) (not precedential) (citing Gross, 557 U.S. at
176) (“lt was not enough to show that his age was a factor motivating the decision to fire
him. |nstead, [the plaintiffj had to point to summaryjudgment evidence supporting an

inference that his age had a determinative influence on the decision.”). The Court earlier
described “but-for” causation to require a showing “that the causal link between injury and
wrong is so close that the injury would not have occurred but for the act.” Univ. of Texas
Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 343 (2013).

Under the first prong of the pretext analysis, Fuentes explained what the plaintiff
must show.

To discredit the employer’s proffered reason, . . . the plaintiff cannot
simply show that the employer’s decision was wrong or mistaken since the
factual dispute at issue is whether discriminatory animus motivated the
employer, not whether the employer is wise, shrewd, prudent, or competent
Rather, the non-moving plaintiff must demonstrate such weaknesses,
implausibilities, inconsistencies, incoherencies, or contradictions in the
employer’s proffered legitimate reasons for its action that a reasonable
factfinder could rationally find them unworthy of credence, and hence infer that
the employer did not act for the asserted non-discriminatory reasons.

22

Fuentes, 32 F.3d at 765 (internal citations and quotations omitted). Keller v. Orix Credit
Al/iance, lnc., 130 F.3d 1101, 1108 (3d Cir. 1997), quoted Fuentes and added “[a]s another
court of appeals has put it, ‘federal courts are not arbitral boards ruling on the strength of
‘cause’ for discharge. The question is not whether the employer made the best, or even a
sound, business decision; it is whether the real reason is discrimination.” Id. (quoting
Carson v. Bethlehem Steel Corp., 82 F.3d 157, 159 (7‘h Cir. 1996)). Keller added that a
plaintiff “must show not only that the employer’s proffered reason was wrong, but that it was
so plainly wrong that it cannot have been the employer’s real reason.” 130 F.3d at 1109.
More recently, the Circuit Court framed the burden under the first prong in terms of the
plaintiff being required to “submit evidence which . . . casts doubt upon the legitimate
reasons proffered by the employer such that a fact-finder could reasonably conclude that
the reasons were a fabrication.” Howell v. MiI/ersvil/e Univ. of Pa., No. 17-3538, ---F. App’x-
2018 WL 4236592, at *2 (3d Cir. Sept. 6, 2018) (not precedential) (quoting Doe v.
C.A.R.S. Prot. P/us, lnc., 527 F.3d 358, 370 (3d Cir. 2008)).

Plaintiff asserts that the evidence relied on for her prima facie case argument also
applies to the pretext consideration (Doc. 33 at 13.) ln this section of her brief, Plaintiff first
highlights the fact that she was terminated rather than suspended, asserting that “[t]he
record indicates that the consequence for failing to provide l-9 documentation was

suspension." (ld. at 13-14.) Presumably, Plaintiff is referring to the email which Gal|ert sent

23

 

to Kunkel on Wednesday, March 25, 2015, indicating that certain employees had
outstanding l-9 issues and the issues “needed [to be] addressed today so they can take
care of prior to COB tomorrow. lf these issues are not resolved at that time, the employee
will be suspended pending they can provide appropriate documents.” (Doc. 26-1 at 112.)
Regarding Plaintiff, the email indicated that “Gloria Saporito” needed “to provide documents
with correct last name. She filled out all new hire forms with ‘Saporito’ the documents need
to match.” (ld.) Gal|ert then noted “**All documents must be unexpired as well,” and closed
with the comment “[l]et me know if they have any questions.” (ld.)

lf this email is the evidence Plaintiff relies upon for the proposition that suspension
was the appropriate consequence, she cannot show pretext on the basis alleged by pointing
to an email from a person who was not the decisionmaker. While Owen conferred with
Gal|ert about Plaintiffs failure to provide documents (Doc. 33-20 at 4, 11:12-20), Owen
testified that Gal|ert had no authority to say that Plaintiff would be suspended rather than
fired (Doc. 33-20 at 7, 22:4-7) and she made the decision to terminate Plaintiff because
Gallert had told her that Plaintiff “had not complied and was unable to get any of the
documents that were required for l-9 compliance” (id. at 4, 11:21-24). Owen also testified
that she had the discretion to suspend or terminate Plaintiff by virtue other “abilities under
1her] current role” and she did not suspend Plaintiff because Plaintiff did not know when she

would be able to get the required documents. (ld. at 5, 16:12-20.) This unrefuted testimony

24

indicates that Owen had the authority to terminate rather than suspend Plaintiff-she
consulted with Gal|ert and no evidence suggests that Gal|ert had the authority to decide the
repercussions of not being able to provide l-9 documentation within a given timeframe.

Elsewhere in her brief, Plaintiff asserts there is a dispute of material fact as to
whether Mason asked Owen for permission to Hre Plaintiff, implying that Mason was the
decisionmaker. (Doc. 33 at 10.) However, as discussed previously, P|aintiff’s assertion
does not give rise to a disputed issue of material fact in that the record shows Mason
clarified what she meant by permission and no evidence suggests Owen was not the
decisionmaker. See supra pp. 16-17. Further, even if there were a disputed fact as to the
decisionmaker’s identity, such a dispute would not show that termination was not an
available option to suspension

The record may support the conclusions that the decision to terminate Plaintiff was
not based on careful consideration of the facts related to her l-9 issues, administrative
personnel were not sensitive to the predicament created by Plaintiffs use of her maiden
name on her application, and the decision to terminate rather than suspend Plaintiff was
harsh. However, the difference between what was said in Gal|ert's email and the
subsequent final decision does not present a contradiction that a reasonable factfinder
could find Owen’s rationale unworthy of credence: it is undisputed that she had the authority

to terminate Plaintiff, Plaintiff had not submitted acceptable paperwork in response to

25

Gal|ert's email, and Plaintiff indicated that she did not know when she would be able to do
so.

Plaintiff maintains it is “highly suggestive of pretext” that federal law does not require
what Defendant says regarding l-9’s provision addressing the situation where an employee
does not have the appropriate documentation (Doc. 33 at 15.) This argument is made in
the context of Defendant’s application of provisions of the immigration Reform and Control
Act of 1996 (“lRCA”). (ld. at 14-15 & n.3.)

As explained in Man‘ino v. W. & S. Fin. Grp., 715 F.3d 195 (7th Cir. 2013), lRCA

requires employers to complete documents verifying each employee's identity
and eligibility to work in the United States within three business days of hiring
using Form l-9, Emp|oyment Eligibility Verification (“l-9 form"). 8 U.S.C. §
1324a(a)(1)(B); 8 C.F.R. § 274a.2(a)(2), (b)(1)(ii). lf an employee does not have
the appropriate employment eligibility verification document, the employer must
accept a receipt showing that the employee has applied for a replacement
document. 8 C.F.R. § 274a.2(b)(1)(vi). The employee then has 90 days to
produce the replacement document. Id. § 274a.2(b)(1)(vi)(3).

715 F.3d at 199. ln support her argument Plaintiff points to additional language found in §
274a.2(Vl) which she says “required” Defendant to accept the camera card as a “receipt."

(Doc. 33 at 15.)

(vi) Special rules for receipts. Except as provided in paragraph (b)(1)(iii) of this
section, unless the individual indicates or the employer or recruiter or referrer
for a fee has actual or constructive knowledge that the individual is not
authorized to work, an employer or recruiter or referrer for a fee must accept a
receipt for the application for a replacement document or a document described
in paragraphs (b)(1)(vi)(B)(1) and (b)(1)(vi)(C)(1) of this section in lieu of the

26

required document in order to comply with any requirement to examine
documentation imposed by this section, in the following circumstances:

(A) Application for a replacement document. The individual:
(1) ls unable to provide the required document within the time
specined in this section because the document was lost, stolen,
or damaged;

(2) Presents a receipt for the application for the replacement
document within the time specified in this section; and

(3) Presents the replacement document within 90 days of the
hire or, in the case of reveriication, the date employment
authorization expires

8 C.F.R. § 274a.2(Vl).

Though the parties dispute whether this provision, known as the “receipt-rule,” see
Man‘ino, 715 F.3d 195, applied in the circumstances of this case (Doc. 33 at 15; Doc. 35 at
10)l for purposes of this motion, the Court will assume arguendo that Defendant did not
correctly apply the |-9 receipt rule. Even with this assumption, Plaintiff needs to show more
than mistake to show legally signiHcant pretext: the issue of pretext does not address the
correctness of the reason offered; “[r]ather, it addresses the issue of whether the employer
honestly believes in the reasons it offers.” Capps v. Mondelez Glob., LLC, 847 F.3d 144,
155 (3d Cir. 2017) (citing McCoy v. Continenta/ Broadcasfing Co., 957 F.2d 368, 373 (7th

cir. 1992)).

27

The precise issue of whether an employer’s allegedly improper consideration of the
receipt rule was indicative of pretext was addressed in Marfino where the plaintiff argued
that the defendant’s human resource division manager knew he was entitled to the rule’s
ninety-day grace period but declined to apply it and the only reasonable inference of this
action was that she wanted him discharged for a discriminatory reason 715 F.3d at 205.
The Seventh Circuit disagreed: “Whether the receipt rule applied is not the issue in the
pretext analysis. Rather, to show that [the defendant’s] nondiscriminatory explanation was
pretextual, Martino must show that Corlett believed that Martino was entitled to a ninety-day
grace period under the receipt rule but chose not to apply it.” Id. (cifing McCoy, 957 F.2d at
373). ln the circumstances of the case, Man‘ino found the evidence did not support the
plaintiffs assertion that the HR manager knew the receipt-rule applied or his conclusion that
her receipt-rule analysis was pretextual ld.

Here Plaintiff argues only that Defendant was required to accept the camera card
under the receipt rule and did not do so, thus depriving Plaintiff of the ninety days she would
have had under the rule to produce the document. (Doc. 33 at 15.) Putting aside the
arguable factual flaws contained in the argument (see Doc. 35 at 10), Plaintiff makes no
attempt to show that 0wen or anyone else knew the receipt-rule applied and chose not to
apply it. Thus she has not presented evidence that the alleged failure to apply the receipt

rule was a pretext for discrimination and the evidence in the record does not support the

28

inference. Owen’s testimony included the following statements: the l-9 document list
provided to employees includes “such things as birth certificates, valid drivers licenses,
valid passports and such” (Doc. 33-20 at 10, 33:20-34:5); she was not aware of Defendant
accepting any forms of identification beyond what was on the list, “[i]t has to be something
on the list” (id., 34:13-17); “we comply with the law that says we have to produce these
documents” (id., 33:6-7); “Our understanding is due to the federal law that we are not
allowed to have employees work if they have not produced those documents within three
business days . . . [s]o our . . . action if they don’t is to either suspend[] them or terminate
them” (id.); and a corporate employee has the authority to make that decision (id., 35:10-
36:5). From this testimony, taken in conjunction with that reviewed above concerning the
specifics of the decision to terminate Plaintiff, a reasonable factfinder could not conclude
that Owen believed she acted inappropriately in Plaintiffs case. Therefore, failure to
provide Plaintiff with a ninety-day period to produce documents does not show pretext for
discrimination

Before moving to the Fuentes’ second prong, the Court will briefly review evidence
presented at the prima facie stage which Plaintiff also relies upon at step three. (See Doc.
33 at 13.) Evidence identified related to treatment of Marchese (Doc. 33 at 7-8) does not

show pretext for the reasons discussed above: he is not a proper comparator so any

29

 

 

discrepancy between his treatment and Plaintiffs is not evidence of pretext. See supra pp.
17-18.

Plaintiff asserts that “to the extent Defendant attempts to argue that make-up training
was unavailable, such an argument lacks credibility.” (Doc. 33 at 8.) Plaintiff points to a
Saturday make-up training for Marchese as evidence that the accommodation was
available (ld.) But Plaintiff does not refute with evidence of record that Owen did not make
the decision to allow Marchese to make up the time missed in the first week or that Owen
did not know about Mason’s accommodation when she terminated Plaintiff. (Doc. 26 11 71;
Doc. 33-1 1171.) Nor does she point to evidence which shows Owen believed that Plaintiff
could work until she provided the required documentation or make up an indeterminate
amount of time if she was suspended until she provided the documentation The record
shows that Owen testified that Gal|ert told her Plaintiff did not know when she could produce
the required documents (Doc. 33-20 at 4-6, 11:14-24, 16:23-17:4) and Mason provided the
same information (Doc. 33-11 at 22, 79:24-80:9). This testimony indicates that Owen did
not know the duration of the period of time Plaintiff would be out of work and miss training.
Evidence showing that limited make-up training was available does not show that more
extensive make-up training was possible for Plaintiff or anyone else. Therefore, P|aintiff’s

conclusory assertion that an argument that make-up training was unavailable for Plaintiff

30

 

lacks credibility could not provide a basis for a reasonable factfinder to conclude that the
reason for termination was pretext.

Plaintiffs reliance on Mason’s characterization of the termination as “some type of
government requirement” (Doc. 33 at 8) is also unavailing. For reasons similar to those
discussed above regarding lRCA compliance, a misapprehension about a regulatory
provision does not show pretext without a showing that the error was knowing and
intentional See, e.g., Man‘ino, 715 F.3d at 205. More importantly, this principle applies to
the decisionmaker. ld. Mason testified that Owen made the decision to terminate Plaintiff
(Doc. 33-11 at 9, 28:3-29:9), Owen testiHed that she made the decision to terminate (Doc.
33-20 at 4, 11:5-11), and, as the Court previously decided, Plaintiff presents no evidence
sufficient to contradict this testimony. ln this context, the fact that Mason did not make a
recommendation to Owen about suspending Plaintiff rather than terminating her does not
show that Owen’s proffered reason for termination was pretextual. The question of whether
the decision not to weigh in on Owen’s decision was due to a belief that a government
recommendation regarding documentation was in play (Doc. 33-11 at 10) or some other
reason may go to Mason’s credibility, but, without more, that credibility question is not
imputed to Owen. No evidence suggests that Mason was tasked with lRCA compliance or
interpretation such that she was to inform Owen about the application of relevant provisions

to Plaintiffs case-a situation which would put her in the position of a co-decisionmaker..

31

 

 

 

 

Plaintiff next points to evidence related to “rehire” status, she had a permanent lD
number with the company, and information contained in her background check showed both
names and her eligibility to work. (Doc. 33 at 9.) Although the Court does not find that
Defendant’s evaluation of Plaintiffs employment status could be characterized as thorough,
the inquiry is not whether HR and other administrative personnel did a good job. As the
Circuit Court has regularly reminded, “we do ‘not sit as a super-personnel department that
reexamines an entity’s business decisions.”’ Capps, 847 F.3d at 154 n.9 (quoting McCoy,
957 F.2d at 373; Boy/e v. Penn Dental Med., 689 F. App'x 140, 144 (3d Cir. 2017) (quoting
Capps). While the evidence shows some administrative personnel knew Plaintiff had
worked for a company absorbed by Defendant, the employment ended eight years earlier.
(Doc. 26 11 6; Doc. 33-1 11 6.) importantly, Plaintiff never explicitly told Gal|ert, Mason, or
Kunkel that she had completed the l-9 papen/vork for her previous employment Rather, in a
March 19th pre-employment email she sent to Gal|ert in response to Gal|ert's email outlining
“First Day Details” including the need for two-forms of lD to establish identity and work
eligibility within the U.S., Plaintiff said “l will bring lD. l completed paperwork previously.”
(Doc. 26-1 at 89; Doc. 33-1 11 82.) The fact that P|aintiff’s maiden name and married name
appeared on numerous documents, including her application and background check, raises
a question as to why some procedure to address the l-9 problem could not have been

worked out. However, the record evidence does not show that P|aintiff’s direct

32

conversations about the name confusion issue with Kunkel (first day of employment and day
before termination) and Mason (day of termination) were shared with Owen before she
made the decision to terminate Plaintiff, Moreover, it is not disputed that following Gallert’s
March 2th email Plaintiff did not provide a document needed to establish employment
authorization as identified in Gallert’s March 19th email.

Plaintiff avers that the timing of her termination applies to her discrimination claim as
well as her retaliation claim. (Doc. 33 at 7.) Plaintiff does not provide authority or otherwise
develop an argument to support a conclusion that the timing shows pretext for
discrimination on the basis of age. importantly, while suspicious timing does constitute
circumstantial, or indirect, evidence to support a claim of discrimination, “timing alone does
not create a genuine issue as to pretext if the plaintiff is unable to prove, through other
circumstantial evidence, that he was terminated for a reason other than that proffered by the
employer.” Pugh v. City OfAtfica, lndiana, 259 F.3d 619, 628-29 (7th Cir. 2001) (internal
citation omitted). Thus, suspicious timing is only sufhcient to demonstrate a showing of
pretext if the plaintiff presents other evidence (in addition to his own explanation) that casts
doubt on the veracity the proffered reason for the adverse action (ld.) The foregoing review
indicates that Plaintiff has not produced such evidence.

ln sum, the evidence cited by Plaintiff is not sufficient to allow a factfinder to

reasonably disbelieve Defendant’s articulated reason for termination, ln making this

33

determination, the Court adheres to the guiding principle set out in Boyle: “[n]o matter how
medieval a firm’s practices, no matter how high-handed its decisional process, no matter
how mistaken the firm’s managers, the ADEA does not interfere. The issue of pretext does
not address the correctness or desirability of reasons offered for employment
decisions. Rather, it addresses the issue of whether the employer honestly believes in the
reasons it offers.” 689 F. App’x at 144 (internal quotations omitted). Here Plaintiff has not
produced evidence creating a genuine dispute for trial that Owen did not honestly believe
that she terminated Plaintiff for a reason other than her failure to comply with l-9
documentation requirements

Turning to the second method of establishing pretext, Plaintiff must present evidence
from which a factfinder could reasonably believe that an invidious discriminatory reason was
more likely than not the but-for cause of Defendant’s action. Fuentes, 32 F.3d at 764;
Gross, 557 u.s. ai 177.

The plaintiff can show pretext this way by presenting evidence “with sufficient

probative force” so as to allow the factfinder to “conclude by a preponderance

of the evidence that age was a . . . determinative factor.” Simpson, 142 F.3d at

644-45 (citing Keller, 130 F.3d at 1111). Pointing to evidence demonstrating

any of the following satisfies this second way to prove pretext: (1) the defendant

previously discriminated against the plaintiff; (2) the defendant discriminated

against others within the plaintiffs protected class; or (3) the defendant has

treated similarly situated, substantially younger individuals more

favorably. Simpson, 142 F.3d at 645 (citing Fuentes, 32 F.3d at 765). lf this

step is satisfied, at trial the plaintiff must convince the factHnder that not only
was the employer’s proffered reason false, but the real reason was

34

 

 

impermissible discrimination Fuentes, 32 F.3d at 763 (quoting St. Maiy's
Honor Ctr., 509 U.S. at 515, 113 S.Ct. 2742).

Wi//is v. UPMC Children'S Hosp. of Pittsburgh, 808 F.3d 638, 645 (3d Cir. 2015).

Plaintiff avers that the evidence cited to support pretext also supports the conclusion
that Mason, Gal|ert, Kunkel and/or Owen were motivated by an invidious discriminatory
reason (Doc. 33 at 16.) To support this assertion, Plaintiff posits that “[i]t is genuinely hard
to believe that trained HR processiona|s would be completely unaware of |-9 applicable
regulations. And, again, Plaintiff was a former employee with an lD number.” (ld.) The
Court concludes Plaintiff has not satisfied her burden of showing a genuine dispute for trial
as to pretext based on the second prong of the Fuenfes analysis.

Plaintiff has not pointed to evidence that would allow a factfinder to reasonably
disbelieve Defendant’s articulated reason for termination, and she does not discuss how the
evidence unsuccessfully relied upon to satisfy the first prong satisfies the second prong.
Further, Plaintiff has not provided additional evidence addressing specific second-prong
methodology. Plaintiff does not even suggest that Defendant previously discriminated
against her or against others within her protected class. Although she has attempted to
show discrimination based on treatment of an allegedly similarly situated individual, the
Court has rejected her argument that the identified comparator was similarly situated as
required under the ADEA. See supra p. 22. Further, as noted in the context of P|aintiff’s

prima facie case, the record is devoid of any disparaging reference to age or any inference

35

of age bias on the part of any of Defendant’s employees. See supra p. 24. Therefore,
Plaintiff has provided no evidence upon which a factfinder could reasonably believe that an
invidious discriminatory reason was more likely than not the but-for cause of Defendant’s
ammn

Having failed to point to sufficient evidence to allow a factfinder to reasonably find
that Defendant’s proffered reason for termination was a pretext for discrimination the Court
concludes summary judgment is properly granted on Plaintiffs ADEA and PHRA claims for
age discrimination
b. Reta|iation

Defendant maintains Plaintiffs ADEA and PHRA retaliation claims must fail because
she cannot satisfy the third element of the prima facie case in that she cannot show that the
adverse decision was causally connected to her alleged complaint of age-based
harassment (Doc. 27 at 20.) Plaintiff responds that there are disputes of material fact
regarding her retaliation claim which preclude summaryjudgment (Doc. 33 at 16.) `
Because credibility and the weight of evidence are at issue, the Court concludes that
summary judgment is not proper on P|aintiff’s retaliation claims.

The ADEA specifically prohibits employers from retaliating against employees or
applicants who complain about age-based discrimination 29 U.S.C. § 623(d). Absent direct

evidence, a court is to use the McDonne// Douglas burden shifting framework to analyze

36

 

 

retaliation claims under the ADEA, Title Vll, and the PHRA. Daniels v. School Dist. of
Phi/adelpia, 776 F.3d 181, 193 (3d Cir. 2015) (citations omitted).

Under the McDonne// Douglas framework, a plaintiff asserting a retaliation
claim must first establish a prima facie case by showing “(1) [that she engaged
in] protected employee activity; (2) adverse action by the employer either after
or contemporaneous with the employee’s protected activity; and (3) a causal
connection between the employee's protected activity and the employer’s
adverse action.” ld. (quoting Marra v. Phila. Housing Auth., 497 F.3d 286, 300
(3d Cir. 2007). ADEA and PHRA retaliation claims are governed by the same
set of precedents. Fogelman v. Mercy Hosp., lnc., 283 F.3d 561, 564, 567 (3d
Cir. 2002).

Daniels notes that retaliation cases often turn on whether a plaintiff can establish the
causal connection requirement 776 F.3d at 196.

“We consider ‘a broad array of evidence’ in determining whether a sufficient
causal link exists [for a plaintiffj to survive a motion for summary
judgment." LeBoon [v. Lancaster Jewish Community Center Assn., 503 F.3d
217, 232 (3d Cir. 2007)] (quoting Farrell v. Planters Lifesavers Co., 206 F.3d
271, 284 (3d Cir. 2000)). To demonstrate a link between protected activity and
an employer’s adverse action, a plaintiff may rely on the temporal proximity
between the two if “unusually suggestive.” ld.,' Marra, 497 F.3d at 302. ln the
absence of such a close temporal proximity, we consider the circumstances as
a who|e, including any intervening antagonism by the employer,
inconsistencies in the reasons the employer gives for its adverse action, and
any other evidence suggesting that the employer had a retaliatory animus when
taking the adverse action See LeBoon, 503 F.3d at 232-33; Marra, 497 F.3d
at 302; Farre//, 206 F.3d at 280-81. The plaintiff, however, cannot establish
that there was a causal connection without some evidence that the individuals
responsible for the adverse action knew of the plaintiffs protected conduct at
the time they acted. See *197 Andreo/i v. Gates, 482 F.3d 641, 650 (3d Cir.
2007); Moore [v. City of Philadelphia, 461 F.3d 331, 351 (3d Cir.
2006)]; cf. Ambrose v. Twp. of Robinson, 303 F.3d 488, 493 (3d Cir. 2002) (“lt
is only intuitive that for protected conduct to be a substantial or motiving factor
in a decision, the decisionmakers must be aware of the protected conduct.”).

37

Daniels, 776 F.3d at 196-97.

Here Defendant first focuses its argument on the assertion that Plaintiff cannot
satisfy the third element of the prima facie case, (Doc. 27 at 20.) Defendant maintains the
necessary causal connection is missing because, even assuming Plaintiff complained of the
alleged age-related harassment to Mason and Kunkel, the decisionmaker, Owen, was not
aware of the complaints when she terminated Plaintiff. (Doc. 27 at 20-21 (citing Ambrose,
303 F.3d at 493).) Defendant points to Plaintiffs undisputed statement that “’Mason never
reported [P|aintiff’s] complaint to HR”’ in support of the assertion that Owen did not know of
the complaint so the causal connection is lacking. (Doc. 35 at 13 (quoting PSOF 11 121).)
Defendant next argues that Plaintiffs inability to produce l-9 documentation breaks any
causal chain between her complaint and her termination (ld. at 21-22 (listing cases).)
Plaintiff responds that “coupled with the obvious fact that Plaintiff complained to Mason
earlier in the morning” on the day she was terminated, Plaintiff asserts that “there is a
dispute of material fact as to whether Owen was the actual or sole decision maker in light of
Mason’s testimony that she asked for permission to terminate." (Doc. 33 at 18 (cifing Doc.
33-1 1111118-120).)

As discussed above, the Court found that Plaintiff did not point to a genuine issue of
material fact as to whether Owen was the decisionmaker in that Mason clarified what she

meant by “permission” and both she and Owen consistently testified that Owen made the

38

 

 

 

decision to terminate rather than suspend Plaintiff. See supra pp. 16-17. Plaintiff has not
shown that Owen did not make the decision to terminate her, and she does not point to
evidence indicating that Owen knew of P|aintiff’s complaint to Mason As Defendant points
out, Plaintiff says that Mason did not report the complaint she had made to Mason on the
morning she was fired to human resources. (Doc. 33-1 11 121 .) Therefore, her conclusory
assertion that the issue of causation is for a jury because there is a disputed material fact as
to whether Owen was the sole decisionmaker which must be resolved by a jury (Doc. 33 at
18) is insuchient to satisfy her prima facie burden

This conclusion does not end the inquiry of whether Plaintiff can show retaliation
under the ADEA and PHRA because Plaintiff proceeds to advance her retaliation claims
based on a “cat’s paw” theory of liability which is also known as the “subordinate bias”
theory.3 (Doc. 33 at 18.) Under the cat’s paw theory, a plaintiff seeks to hold her employer
liable for the animus of a nondecisionmaker. See McKenna v. City of Philadelphia, 648
F.3d 171, 177 (3d Cir. 2011) (internal citation omitted). “ln Staub v. Proctor Hosp., [562

U.S. 411] (2011), the Supreme Court addressed ‘the circumstances under which an

 

3 As the Supreme Court explained in Staub v. Proctor Hosp., 562 U.S. 411 (2011), the “term ‘cat's paw’
derives from a fable conceived by Aesop, put into verse by La Fontaine in 1679, and injected into United
States employment discrimination law by Posner in 1990. |n the fab|e, a monkey induces a cat by tiattery to
extract roasting chestnuts from the fire. After the cat has done so, burning its paws in the process, the
monkey makes off with the chestnuts and leaves the cat with nothing.” Id. at 415 n.1; Howell v. Raymours
Furniture Co., 26 F. Supp. 3d 366, 372 n.6 (M.D. Pa. 2014) (quoting Staub, 562 U.S. at415 n. 1).

39

employer may be held liable for employment discrimination based on the discriminatory
animus of an employee who influenced, but did not make, the ultimate employment
decision.”’ McKenna, 648 F.3d at 172 (quoting Staub, 562 U.S. at 413).4 This principle
applies to both discriminatory and retaliatory animus on the part of an individual who
infiuenced or participated in the adverse decision See Macknet v. Univ. of Pennsylvania,
738 F. App’s 52, 57 (3d Cir. 2018) (not precedential).

At the summary judgment stage, a plaintiff advancing a cat’s paw theory based on
alleged retaliatory or discriminatory animus of a nondecisionmaker must establish that there
is a genuine issue of material fact as to (1) the animus of the subordinate, and (2) whether
the subordinate’s animus translated into retaliatory actions that caused the decisionmaker to
take adverse employment action Thomas v. Berry Plastics Corp., 803 F.3d 510, 515 (10th
Cir. 2015). ln the words of our Circuit Court, “proximate cause" is the standard used: “The
Supreme Court has clarihed that in ‘cat’s paw’ cases the relevant question is whether a
bias-motivated action was the proximate cause of the ultimate employment action.” Smith
v. Comhar, lnc., 722 F. App’x 314, 318-19 (3d Cir. 2018). Proximate cause “requires ‘some

direct relation between the injury asserted and the injurious conduct alleged” and excludes

 

4 Staub was decided in the context of the Uniformed Services Emp|oyment and Reemployment Rights Act
(“USERRA”). 562 U.S. at 41 1. The Third Circuit Court of Appeals has applied the theory in Title Vll and
ADEA cases. See, e.g., Macknet, 738 F. App’x at 57; McKenna, 648 F.3d at 177.

40

~..~W.,¢,

links that are “remote, purely contingent or indirect.”’ Jones v. Se. Pa. Transp. Aufh., 796
F.3d 323, 330-31 (3d Cir. 2015) (quoting Staub, 562 U.S. at 419).

Plaintiff maintains that a reasonable jury could conclude that “Mason’s involvement
in the termination process was tainted with discriminatory and/or retaliatory intent.” (Doc. 33
at 20.) She asserts that evidence supporting causation and pretext includes the following:
“the state of federal law applied to this situation,” the awareness of Mason and others about
P|aintiff’s former employment status, the awareness of Mason and others about P|aintiff’s
maiden name issue, and the inconsistency of punishment given the written e-mails calling
for suspension” (ld.) She further asserts these, as well as Mason’s “self-serving ‘shock’ in
response to P|aintiff’s complaint,” are factual disputes to be resolved by a jury. (ld.)

Defendant responds that P|aintiff’s reliance on the cat’s paw theory is misplaced
because there is no evidence that Mason had discriminatory or retaliatory animus toward
Plaintiff or that Mason intended to have Plaintiff terminated. (Doc. 35 at 14.)

The Court rejects Plaintiffs assertion that Mason’s conduct was tainted with
discriminatory animus for the reasons discussed in the preceding section of this
Memorandum, i.e., no evidence suggests that Mason harbored any age bias. See supra p.
23. Whether Mason engaged in activity motivated by retaliatory animus is a separate
matter. P|aintiff’s argument in support of the cat’s paw theory of recovery is somewhat

vague and conclusory. However, the Court finds the evidence referenced could support a

41

 

 

conclusion by a reasonable factfinder that retaliatory animus was a proximate cause of
Plaintiffs termination

Assuming that Plaintiff complained to Mason about age-related harassment5
evidence shows that Mason called Owen less than two-hours after Plaintiff complained to
her. Mason did not share any information about the specifics of P|aintiff’s situation with
Owen other than informing Owen that Plaintiff did not know when she could get the required
documentation (See Doc. 33-11 at 22.) Plaintiff told Mason at the interview about using
her maiden name rather than her married name (Doc. 26 11 17; Doc. 33-1 11 17), and Plaintiff
testified that Mason said that was fine (Doc. 33-1 11 102). This information combined with
Gallert’s March 2th email (Doc. 26-1 at 112) shows Mason knew that the documentation
problem was complicated by Plaintiffs decision to use her maiden name on her application
yet this apparently was not discussed by Mason and Owen, (See Doc. 33-11 at 22.)
Plaintiff testified she told Mason on the morning of her termination about sending the
baptism certificate the night before and Mason then said to go to work, (Doc. 33-7 at 24,
92:1-3.) From her conversation with Kunkel the preceding day, Plaintiff understood that the
baptism certificate could clear up the documentation problem. (Doc. 33-7 at 19-20, 72:7-
73:2.) Mason testified that she told Plaintiff in her second phone call on Thursday that the

baptism certihcate was not an acceptable form of identihcation. (Doc. 33-11 at 18.) This

 

5 ln addressing P|aintiff’s claim of retaliation Defendant does not argue that Plaintiff did not engage in a

protected activity. (Doc. 27 at 20; Doc. 35 at 13-16.)
42

 

evidence shows Mason was aware that Plaintiff had attempted to satisfy the l-9
requirements by submitting her baptism certificate, yet she did not share that information
with Owen (See Doc. 33-11 at 22.) Mason knew that Plaintiff had been employed by a
company absorbed by Defendant (Doc. 33-11 at 6, 16:9-25), yet she did not mention this to
Owen or ask about a record search (see Doc. 33-11 at 22.) Mason testihed that, during her
second conversation with Plaintiff on the Thursday of the termination, she asked Plaintiff if
she would have her documentation within a week or two weeks “so we could work
something out with her if she gave us some type of time frame to work with, and she didn’t.
She just said, ‘l don’t know when she can get them.’ So we had no recourse but to
terminate her because we had no end date.” (Doc. 33-11 at 22, 80:2-8.)

Mason also testified that she knew it took about a week to get a copy of a social
security card and she agreed that Plaintiff could not know when she would receive the
documentation but she said Plaintiff “could have put forth some effort as to, you know, when
she would go to try to obtain the documents and when she would get them. . . . She didn’t
give any of that, so l had nothing to work with other than we don’t have the documents.”
(Doc. 33-11 at 22-23, 81 :1 1-82:18.) Though P|aintiff’s recollection of the second phone call
is vague, she said that if Mason asked her for her birth certificate and she said she did not
have it, she would have meant she did not have it with her and would have to look for it.

(Doc. 33-7 at 25, 944-9.)

43

 

 

 

 

Evidence of “unusually suggestive” temporal proximity, LeBoon, 503 F.3d at 232,
between P|aintiff’s complaint and Mason’s call to Owen coupled with the fact that Mason did
nothing to provide potentially relevant information to Owen are sufhcient to create a triable
issue on whether Mason’s withholding of information from Owen was motivated by
retaliatory animus. This conclusion is bolstered by evidence that indicates Mason was
initially very supportive of Plaintiffs employment with Defendant (see Doc. 33-7 at 11,
40:17-22) but did nothing to help her after Plaintiff lodged what she contends was an age
related complaint on Thursday morning, March 26, 2015. Despite her testimony that she
did not discuss suspension rather than termination with Owen because “that was a
government recommendation” (Doc. 33-11 at 10, 32:24-33:6), Mason knew that exceptions
could be made in some circumstances based on the handling of Marchese’s medical
situation and it could be inferred from her testimony that Plaintiff had given her “nothing to
work with other than we don’t have the documents” (Doc. 33-11 at 23, 82:16-18) that more
information could have resulted iri a different outcome. These considerations raise
questions of credibility regarding Mason’s articulated reasons for not discussing alternatives
to termination with Owen. Further, Mason’s failure to fully apprise Owen of the
circumstances of P|aintiff’s l-9 problem could be considered suspect because evidence
shows that at least some responsibility for P|aintiff’s documentation confusion may be

attributable to Defendant: Plaintiff told Mason at her interview about using her maiden name

instead of her married name (Doc. 26 11 17; Doc. 33-1 11 17) and no evidence suggests she
was informed of a potential problem related to the decision; Kunkel told Plaintiff on the first
day of training to let HR work out the maiden name/married name documentation issue
(Doc. 33-1 11 81); and, on the day before Plaintiffs termination, Kunkel concurred with
Plaintiff regarding Plaintiffs plan to send in her baptism certificate and marriage license
(Doc. 33-1 1111 90-91). While it is not clear what Mason knew about Kunkel’s conversations
with Plaintiff, minimal investigation on her part and in her role as site supervisor would have
revealed that Kunkel’s comments to Plaintiff did not help Plaintiffs maiden name/married
name compliance problem.

ln terms of the proximate causation required by Staub, the foregoing evidence
review shows that a reasonable factfinder could find the required causation in that evidence
could support the conclusion there was “some direct relation” between Mason’s
characterization of the documentation problem to Owen (including evidence not revealed to
Owen) and Owen’s decision to terminate rather than suspend Plaintiff. See Jones, 796
F.3d at 330-31. A reasonable factfinder could conclude that Mason’s failure to inform Owen
of the circumstances as she knew them at the time she called Owen caused Owen to
terminate rather than suspend Plaintiff. As set out above, Mason implicitly acknowledged
that more information about the documentation could have resulted in a decision not to

terminate Thus, the Court rejects Defendant’s conclusion that no evidence suggests that

45

Mason influenced 0wen to make the decision to terminate Plaintiff. (See Doc. 35 at 16.)
Rather, evidence shows that the question of whether Defendant is liable to Plaintiff for
retaliation based on the cat’s paw theory of recovery is one for a jury.
V. CONCLUSlON

For the reasons discussed above, Defendant Frontier Communication Corporation’s
Motion for Summary Judgment (Doc. 25) is denied in part and granted in part The motion
is denied insofar as Plaintiffs ADEA and PHRA retaliation claims go fonivard under a cat's
paw theory of recovery. The motion is granted in all other respects. An appropriate Order

is filed simultaneously with this Memorandum;

l / /Z¢az¢¢{
Robe{ri D. i/ia\rian;e/
United States District Judge

oATED: 43

46

we a ~.,,…...~,»~.W..._~.,,,..~W-.mw.»m.....,W.., `

 

 

